OPINION OF THE COURT
L.B. VOCELLE, Circuit Judge
This cause having come before me for trial on November 9, 1984 and the Court having heard argument of the parties by their respective counsel, and the parties having stipulated in writing to the reasonableness of each other’s attorneys’ fees but not to liability therefore, and the Court having found that plaintiff Bank is estopped by res judicata resulting from the verdict in this case and by estoppel from the Court Order reserving jurisdiction on the question of attorneys’ fees for defendant, and the Court having found that the jury verdict, when read *16in conjunction with the jury instructions which are a part of the record of this case, indicates that there was no wrongdoing by defendant and that, therefore, defendant is entitled to indemnity, and the Court having considered plaintiff’s and defendant’s memorandums of law and cases presented, including Castle Construction Company v. Huttig Sash and Door Company, 425 So.2d 573 (Fla. 2d DCA 1982, Reh. Den. 1983) and City of Boca Raton v. Boca Villas Corporation, 372 So.2d 485 (Fla 4th DCA 1979) and Perkins State Bank v. Connolly, 632 F.2d 1306 (5th Cir. 1980), it is
ORDERED and ADJUDGED that the defendant Campbell’s Motion for Award of Attorneys’ Fees and Costs is granted and that defendant Campbell shall recover from plaintiff Florida National Bank attorneys’ fees of $7,927.84, plus expenses of $49.21, plus costs of $12.06, plus the Court Reporter’s fee of $30.00 for the hearing of this Motion, for a total of $8,019.11, all for which let execution issue, and it is
FURTHER ORDERED and ADJUDGED that plaintiff Florida National Bank’s motion for award of attorneys’ fees and costs is denied.
Editor’s Note: Plaintiff filed a Motion for Rehearing of Defendant’s Motion for Attorneys’ Fees which was denied by the Court on December 18, 1984. An appeal has been taken by the plaintiff bank.